 1

 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT FOR THE
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9
     SALEM BAQALAQL,                                   CASE NO. C19-0667 RSM
10                                                     STIPULATED MOTION FOR
                                  Plaintiff,
                                                       ORDER OF DISMISSAL
11
                        v.
12
     L. FRANCIS CISSNA, DIRECTOR OF
13   UNITED STATES CITIZENSHIP AND
     IMMIGRATION SERVICES; EMILIA
14   BARTINI, DIRECTOR OF SAN FRANCISCO
     ASYLUM OFFICE OF UNITED STATES
     CITIZENSHIP AND IMMIGRATION
15
     SERVICES; WILLIAM BARR, U.S.
16   ATTORNEY GENERAL; CHRISTOPHER
     ASHER WRAY, DIRECTOR OF THE
     FEDERAL BUREAU OF INVESTIGATIONS;
17
     UNITED STATES OF AMERICA
18
                                  Defendants.
19
                                         JOINT STIPULATION
20
            The parties, through their undersigned counsel, hereby stipulate and agree that United
21
     States Citizenship and Immigration Services (“USCIS”) adjudicated Plaintiff’s asylum application
22
     on August 5, 2019. Accordingly, because the claims are now moot, the parties hereby jointly move
23

24
      STIPULATED MOTION FOR ORDER OF DISMISSAL
      Case No. C19-00667 RSM - 1
 1 the Court for an order dismissing the Complaint without claim of either party for attorney’s fees

 2 or costs.

 3

 4          Dated this 13th day of August, 2019.

 5

 6    BRIAN T. MORAN
      United States Attorney                         GIBBS HOUSTON PAUW
 7
       /s/ Priscilla T. Chan           .              /s/    Robert Pauw
 8    PRISCILLA T. CHAN, WSBA No. 28533              ROBERT PAUW, WSBA No. 13613
      Assistant United States Attorney               Gibbs Houston Pauw
 9    Western District of Washington                 1000 Second Avenue, Suite 1600
      United States Attorney’s Office                Seattle, Washington 98104
10    700 Stewart Street, Suite 5220                 Phone: 206-682-1080
      Seattle, Washington 98101-1271                 Email: rpauw@ghp-law.net
11    Phone: 206-553-7970
      Email: Priscilla.Chan@usdoj.gov                Attorney for Plaintiffs
12
      Attorneys for Defendants
13

14
                                               ORDER
15
            IT IS HEREBY ORDERED that this case is dismissed without an award of costs to
16 either party.

17
     Dated this 16th day of August, 2019.
18

19

20                                                 A
                                                   RICARDO S. MARTINEZ
21                                                 CHIEF UNITED STATES DISTRICT JUDGE

22

23

24
      STIPULATED MOTION FOR ORDER OF DISMISSAL
      Case No. C19-00667 RSM - 2
